MEMORANDUM **
Maria Luz Arias, Luis Mariano Dominguez-Arias, and Miriam Xóchitl Dominguez-Arias, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen as untimely because the motion was filed more than 30 months after the BIA’s April 16, 2004 orders dismissing Petitioners’ underlying appeal. See 8 C.F.R. § 1003.2(c)(2).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte au*149thority to reopen proceedings under 8 C.F.R. § 1008.2(a). See Ekimian v. INS, 803 F.3d 1153, 1159 (9th Cir.2002).
In light of our disposition, we do not reach Petitioners’ remaining contentions.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.